Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 27, 2019

The Court of Appeals hereby passes the following order:

A19D0508. MARQUISE ALI ROBBINS v. GREGORY C. DOZIER, et al.

      Marquise Ali Robbins filed a motion to set aside the trial court’s order granting
the motion for summary judgment filed by the Commissioner of the Georgia
Department of Corrections on Robbins’s petition for a writ of mandamus. The trial
court granted Robbins’s motion because Robbins did not receive proper notice and
reentered the order granting summary judgment in an order dated April 11, 2019. On
June 7, 2019, Robbins filed this pro se application for discretionary review of the trial
court’s order. We lack jurisdiction.
      The application materials show that Robbins failed to submit a file-stamped
copy of the order he seeks to appeal, in violation of Court of Appeals Rule 31 (c).
Consequently, on June 12, 2019, we ordered Robbins to supplement his application
within ten days with a stamped “filed” copy of the order to be appealed. We indicated
that failure to comply with this directive would result in dismissal of the application.
Robbins filed a response to the order indicating that he had already filed a stamped
copy of the order, but he did not. Without the stamped “filed” copy of the order, we
cannot ascertain if the application was filed within 30 days, which is a jurisdictional
requirement.1 See OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734 (380 SE2d
57) (1989). Accordingly, Robbins’s application is hereby DISMISSED.



      1
        Although the order included with the application does not contain a stamped
“filed” date, it was signed by the judge on April 11, 2019. Based on that date, the
application is untimely.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/27/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.